DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on November 29, 2018. It is noted, however, that applicant has not filed a certified copy of the CN 201811444849.2 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 15 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 6, the claim requires the micro-channel to have a spiral shaped micro-channel or a micro-channel with a shape defined by a symbol. It is unclear based on the symbol what shape the channel must have. Claim 7 depends from claim 6 and is also rejected. 
In regard to claim 15, the limitation “the CO2 detection subsystem” lacks antecedent basis. Claim 1 recites “a stripping and CO2 detection subsystem”. It is unclear if the limitations in claim 15 is meant to refer the subsystem in claim 1 or a portion of this subsystem. Claims 16 and 17 depend from claim 15 and are also rejected. 
Claim 18 recites the limitation "the water sample" in the first line of page 18.  There is insufficient antecedent basis for this limitation in the claim. Claim 19 depends from claim 18 and is also rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 6,375,900 to Lee-Alvarez et al. (hereinafter referred to as Lee-Alvarez).
	In regard to claim 1, as shown in figure 1, Lee-Alvarez discloses an organic carbon detector (10). The organic carbon detector (10) is considered to be capable of being used with liquid chromatography equipment, as broadly recited in the claim. The combustion chamber (16) is used to catalytically oxidize a sample and can be considered to form a carbon oxidization subsystem. The chlorine scrubber (26) and CO2 detector (28) together can be considered to form a stripping and CO2 detection subsystem. The carbon oxidization subsystem (16) and the stripping and CO2 detection subsystem (26, 28) can be considered to be detachably connected and arranged in said order. 
	In regard to claim 15, the stripping and CO2 detection subsystem, as discussed above, includes a stripping module (26) and a CO2 detector (28). 
	In regard to claim 18, the organic carbon detector (10) is inherently used in a method for determining organic carbons in a liquid sample. The method would include flowing a liquid sample to the carbon oxidization subsystem (16), and flowing the liquid sample to the stripping and CO2 detection subsystem (26, 28). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,444,474 to Thomas et al. (hereinafter referred to as Thomas) in view of Lee-Alvarez.
	In regard to claims 1 – 3, as shown in figure 2A, Thomas discloses an organic carbon detector. The organic carbon detector is considered to be capable of being used with liquid chromatography equipment, as broadly recited in the claim. The UV source (8) and microfluidic sample cell (72) together form a carbon oxidization subsystem. The microfluidic sample cell (72) can be considered to form a microfluidic UV oxidization module configured to oxidize organic carbons contained in a liquid sample flowing therethrough. The microfluidic sample cell (72) includes a microchannel for the microfluidic flow and UV source (8) forms an ultraviolet lamp. Thomas includes a CO2 detector (80), but does not include anything that performs stripping. As discussed above in section 9, Lee-Alvarez discloses a similar organic carbon detector. Lee-Alvarez includes a chlorine scrubber, or stripper, to remove chlorine, which is an undesirable component, before the fluid passes into the detector. 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas to include a stripping unit with the CO2 detector as suggested by Lee-Alvarez in order to remove an undesirable chlorine component before the detection is performed. In the combination the carbon oxidization subsystem (8, 72) and the stripping an CO2 detection subsystem are detachable connected and arranged in said order. 
	In regard to claim 15, the stripping and CO2 detection subsystem in the combination, as discussed above, includes a stripping module and a CO2 detector. 
	In regard to claim 18, the organic carbon detector in the combination is inherently used in a method for determining organic carbons in a liquid sample. The method would include flowing a liquid sample to the carbon oxidization subsystem, and flowing the liquid sample to the stripping and CO2 detection subsystem. 

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee-Alvarez in view of WO 2019/218530 to Zhang et al. (hereinafter referred to as Zhang).
	Lee-Alvarez is discussed above in section 9. In regard to claim 19, Lee-Alvarez does not disclose a liquid sample that is first subjected to liquid chromatography. Zhang discloses a similar system for measuring organic carbon. A sample is oxidized in a UV reactor (16) and the amount of CO2 is measured in a CO2 detector. Zhang includes a liquid chromatographic column (6) upstream of the UV reactor (16). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee-Alvarez to first subject a sample to liquid chromatography passing to the organic carbon detector as suggested by Zhang as this is a known means in the art for producing a sample to be analyzed for an organic carbon amount.

Allowable Subject Matter
Claims 4, 5, and 8 – 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar organic carbon detecting systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773